

117 HR 158 IH: Rail Audit Transparency Act
U.S. House of Representatives
2021-01-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 158IN THE HOUSE OF REPRESENTATIVESJanuary 4, 2021Mr. Sires introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo require the Federal Railroad Administration to provide appropriate congressional notice of comprehensive safety assessments conducted with respect to intercity or commuter rail passenger transportation.1.Short titleThis Act may be cited as the Rail Audit Transparency Act.2.Notice of comprehensive safety assessments(a)Initial noticeNot later than 10 business days after the Federal Railroad Administration initiates a comprehensive safety assessment of an entity providing regularly scheduled intercity or commuter rail passenger transportation, the Federal Railroad Administration shall notify in electronic format the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate, and each member of Congress representing a State in which the service that is the subject of the assessment being conducted is located, of the initiation of that assessment.(b)FindingsNot later than 90 days after completion of a comprehensive safety assessment described in subsection (a), the Federal Railroad Administration shall transmit in electronic format to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate, and to each member of Congress representing a State in which the service that is the subject of the assessment being conducted is located, its findings of that assessment, including identified defects and any recommendations.(c)DefinitionFor purpose of this section, the term comprehensive safety assessment means a focused review of the safety-related processes and procedures, compliance with safety regulations and requirements, and overall safety culture of an entity providing regularly scheduled intercity or commuter rail passenger transportation.